Mr. Justice Brewer
delivered the opinion of the court.
*177This was an action Of ejectment, and in such an action in a Federal court the legal title prevails. As the proceedi ngs in the action in the Lancaster County District Court, from the service of the summons upon Luke Lavender to the confirmation of the sale to Martha I. Courtnay and the execution of the sheriff’s deed, were confessedly regular in form, the legal title passed thereby to her. If it be true, as claimed by plaintiff’s counsel, that the quit-claim deeds to Miller in 1883 conveyed “ every equitable and legal right held by Lavender in this land at the time,” it is difficult to perceive how Lavender, in 1884, could maintain any suit to set aside such sale and deed. But, beyond this, there was nothing in the proceedings, including- the decree in the case of Lavender against Atkins, Martha I. Courtnay, and this defendant, which ever, even for a single moment, operated to transfer the legal- title back from Mrs. Courtnay to Lavender. The petition in that case admitted the regularity of the proceedings in the prior action as to matter of form, did not question the fact that the legal title had thereby passed to her, and only insisted on the equitable right to redeem by virtue of the alleged misconduct. The decree gave a right to redeem, but provided that if no redemption was made the title of Mrs. Courtnay should be quieted. The conditions of redemption prescribed in the decree were never performed, and under an agreement involving other matters, and upon a consideration paid by a party other .than the then owner, Mrs. Courtnay, the decree was, by consent of the parties, modified, and even the conditional right to redeem denied. Surely it needs no argument to show that the legal title, once vested in Mrs. Courtnay, is not shifted backwards and forwards by the changing terms of a decree which gave and then denied the right to redeem.
It is unnecessary to go into any further consideration of this case. The legal title which passed to Mrs. Courtnay by the said sale and sheriff’s deed was not divested by the subsequent decree, or any action taken thereunder, and the plaintiff never acquired the legal title by his quit-claim deeds. The judgment is

Affirmed.